Notice of Allowance
This Notice of Allowance is in response to Applicant’s RCE on 12/28/2021.  Claims 1-6, 9-14, and 17 are hereby allowed. 



Examiner’s Reasons For Allowance
The examiner finds the claims recite eligible subject matter.  The examiner finds that the claims are not directed to abstract idea.  The claims are directed to a data processing method that invokes various interfaces, acquires a payment channel corresponding to the transaction user identifier, determine a predictive affordable value indicating a capacity to pay, and, among other things, approve the post-paid transaction so that payment processing can be performed on the post-paid transaction.  
Further, as argued by Applicant, the prior art of record does not teach the recited limitations.  See pages 18-19 of Applicant’s Remarks section filed on 11/24/2021.  The examiner agrees with these arguments.  The examiner has searched the prior art generally and has been unable to find these limitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687